                       Case 2:21-mb-00013-MHB Document 2 Filed 01/14/21 Page 1 of 3


 Search Warrant


                                             UNITED STATES DISTRICT COURT
                                                                                for the
                                                                         District of Arizona

                          In the Matter of the Search of
        {Briefly Describe the property to be searched or identify the person by name and
                                            address


    2003 blue-gray Hyundai Accent, Arizona Tag number                                                  Case No.      d...' -- 0 \3 M ()
    CLH6260, VIN KMHCG35C33U256977


                                                          SEARCH AND SEIZURE WARRANT

 To:        Any authorized law enforcement officer

          An application by a federal law enforcement officer or an anOJiney for the government requests the search of the
 following person or property located in the                 District of _____,_A_,_,r'-"iz=o=n=a'-- --'
 (identify the person or describe the property to be searched and give its location):

                                                            As further described in Attachment            A.

         The person or property to be searched, described above, is believed to conceal (identify the person or describe the
 property to be seized):
                                                As set forth in Attachment B.

                       The Affidavit of FBI Special Agent Andrew Tews is incorporated                             herein by reference.

            I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED                      to exeoute this warrant on            0'   befo"    J~                   ~ 0= I
                                                                                                               at to exceed 14 days)
            ~ in the daytime 6:00 a.m. to 10 p.m.
            o at any time      in the day or night as I find reasonable cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to
the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge.




 rJ[A    0 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or
seized (check the appropriate box)         D for__ days (not to exceed 30)
                                                          o until,   the facts justifying, the later specific date of                          _

Date and time issued:     0~                      q   I   lO"LO   8 6p'"                  ~~
                                                                                                                  Judge's   signature

City and State: __    F~~·~--·-
                       ~             A1.•.
                              ..__~~_~                                   _                 Honorable Michelle H. Bums. U.S. Magistrate Judge
                                                                                                           Printed name and title
                    Case 2:21-mb-00013-MHB Document 2 Filed 01/14/21 Page 2 of 3


  AO 93 {Rev. 01/091 Search and Seizure Warrant (Pal!e 21


                                                                             RETURN
  Case No.:                                                 Date and Time Warrant Executed:         Copy of warrant and inventory left with:
                                                                    (-(\-'2.02       f
                                                                                                       I e-f·t ~   t""\   v ~h~c_ \   e..,
 Inventory Made in the Presence of:




 Inventory of the property taken and name of any person( s) seized:




                                                                     CERTIFICATION
I declare under penalty of petjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                              J   -II'" 20·2. I




                                                                                                             ~f~C.~~ \        A-S~-\
                                                                                    Printed name and title
                                                                                                               A-"j{'~vV        -r~_}
                      Case 2:21-mb-00013-MHB Document 2 Filed 01/14/21 Page 3 of 3
 FD-597 (Rev. 4-13-2015)
                                                                                                        page_Lof--:....\       _

                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                    FEDERAL BUREAU OF INVESTIGATION
                                                           Receipt for Property

 Case 10:     ~lo<ci\- ()>( • 33(P" J.S 3
            On (date)           <'
                        1- I \ ,,~O~ \                          item (s) listed below were:
                                                               m Collected/Seized
                                                               TI   Received From
                                                                o   Returned To
                                                                o   Released To
(Name)        ::::r; lob Ch~(\.s\~'i
(Street Address)      3l3lo                    W Su.r('~'1
(City)      rh()    Q.,(\ ~)(        I   f\ '2...




                                                                                                   (Signature)             I
                                                                    Printed Name/Title:       le:fl-   f~        vt~r'~        .e_:
